DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-2, 4-8 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Xie (CN101261354, as evidenced by the translation, all of record). 

    PNG
    media_image1.png
    575
    556
    media_image1.png
    Greyscale

Xie teaches a single-focal lens system (Fig. 2, p.3-, Tables 1-2, Abstract) consisting of, in order from an object side to an image side:
a first lens group (210) having positive power;
(230); and
a second lens group (220) having positive power,
wherein the first lens group consists of
a first lens element (212) having negative power,
a second lens element (214) having negative power, and
a third lens element (216) having positive power,
the second lens group consists of
a fourth lens element (222) having power, and
a fifth lens element (224) having positive power, and
a condition (1), a condition (3c) and a condition (6) shown below are satisfied.
0.5<fG1/fG2<3.0 (3<FG1/F0<5, 4<FG2/F<6)  (1)
|f4/f|=9.4/1.63  (3c)
60<w (133/2)  (6)
when fG1 is a focal length of the first lens group at a d-line, fG2 is a focal length of the second lens group at the d-line, f4 is a focal length of the fourth lens element at the d-line, f is a focal length of an entire system at the d-line, and w is a half angle of view.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a single-focal lens system including “11.5<|f4/f|”, along with the other claimed limitations of claim 1.
Claims 7-8 are allowed at least for the similar reason as claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234